Citation Nr: 1141282	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-23 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

A bilateral hearing loss disability is attributable to service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as an organic disease of the nervous system, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

ANALYSIS

The Veteran has appealed the denial of service connection for a bilateral hearing loss disability.  

In this case, the Board is presented with positive and negative evidence.  The positive evidence includes the showing that the Veteran's military occupational specialty (MOS) was a policeman.  His DD 214 also shows that he received expert (Rifle M-14) and sharpshooter (Pistol .45) awards/medals.  

Positive evidence further includes the October 2007 VA examination which revealed a bilateral hearing disability for VA purposes, i.e. auditory threshold at 4000 Hertz was 40 decibels or greater for the left and right ear.  In that examination, the examiner stated that the Veteran was a military policeman and exposed to machine guns, rifles and generators that ran the lights in the compound.  The examiner related that the Veteran was around weapons for two years and that post service noise exposure was denied.  Moderate to profound noise induced sensorineural loss in the right ear and normal to profound loss in the left ear was diagnosed.  The examiner opined that it was more likely than not that his hearing loss was service connected.  

The Veteran has related that he first noticed a change in his hearing at the firing ranges during service.  Per the Veteran, he was exposed to noise while working around generators and weapons in service.  He attributes his hearing loss to performing policeman duties in service.  He did not recall having a hearing examination at separation.  

However, the Board is presented with negative evidence.  In this regard, service treatment records reveal normal findings for the ears at separation in March 1966.  Audiological testing also revealed normal hearing.  At that time, the Veteran denied ear trouble.  

The Veteran was afforded a VA examination in January 2008.  Noise from small arms and generators but no combat was noted.  Severe hearing loss for the right and left ear was found.  The VA examiner diagnosed severe bilateral sensorineural loss with tinnitus.  He opined that it was unlikely that this degree of hearing loss was service connected but opined that tinnitus was likely service connected.  Most likely etiology of the tinnitus was found to be cochlear hearing loss.  When presented with the question of if hearing loss was present was the tinnitus of the same etiology of the hearing loss or the tinnitus a causative factor of the hearing loss, the examiner replied "same."  

In a November 2008 addendum, it was opined that as the separation physical/hearing test was within normal limits, the Veteran's hearing loss was not likely combat/acoustic trauma related.  The examiner related that he could not measure tinnitus but only correlate it with noise exposure and hearing loss.  

In weighing the positive and negative evidence, the Board finds in favor of the claim.  In this regard, the Board has taken into consideration the Veteran's assertions of hearing problems in service and continued hearing problems thereafter.  We find that the Veteran is competent to report hearing problems.  Layno v. Brown, 6 Vet. App. 465 (1994).  We also find that the Veteran has presented credible testimony of in service noise exposure.  His reports of continued problems with his hearing thereafter are less credible and inconsistenet with the reports prepared at separation.  

The Board is mindful that the record contains multiple opinions as to the etiology of the Veteran's bilateral hearing loss disability.  However, the opinion rendered in January 2008 was confusing and contradictory at best.  To that end, the January 2008 VA examiner opined that it was unlikely that such degree of hearing loss was service connected.  However, he then stated that the most likely etiology of the Veteran's service connected tinnitus was cochlear hearing loss and when presented with the question of whether the tinnitus was of the same etiology of the hearing loss or the tinnitus a causative factor of the hearing loss, the examiner replied "same."  While the VA examiner opined that hearing loss was not related to service, his subsequent statements indicate that the Veteran's hearing loss and tinnitus were of the same etiology.  The Board notes that the Veteran is service connected for tinnitus.  As it has been found that tinnitus was due to noise exposure in service, we can induce from the January 2008 VA examiner's latter statements that hearing loss was also due to noise exposure in service.  Although the VA examiner opined that hearing loss was not service connected, his statements when viewed as a whole support the conclusion that the Veteran's current bilateral hearing loss disability is related to service.  

Furthermore, the November 2008 VA examiner opined that the Veteran's hearing loss was not likely combat/acoustic trauma related because the separation physical/hearing test was within normal limits.  However, it appears that the VA examiner was uncertain as to the Veteran's participation in combat.  In his statements, the VA examiner asserts that the Veteran was in combat but then he presents it as a question.  The Veteran has not asserted combat exposure but rather that his hearing loss resulted from his activities as a policeman to include working around generators and weapons.  As the VA examiner was unclear regarding this aspect of the Veteran's service, we find the examiner was without an accurate history and thus we find any opinion rendered equally inaccurate and of no probative value.  

However, we find the opinion of the October 2007 VA examiner persuasive and have afforded the opinion greater probative value in deciding the issue at hand.  
The October 2007 VA examiner opined that it was more likely than not that the Veteran's hearing loss was service connected.  Prior to rendering the opinion, the examiner discussed the Veteran's military specialty and his exposure to machine guns, rifles and generators during service.  He also related that there was no post service noise exposure.  The opinion was rendered after consideration of the reported in service noise exposure, the denial of post service noise exposure and the nature of the current disability.  As such, we find that this opinion is more consistent with the Veteran's credible testimony.  

When the record is reviewed as a whole, we find that the evidence supports the claim.  In sum, the evidence shows the existence of a current disability, an in-service incurrence and a relationship between the current disability and service.  Accordingly, service connection for a bilateral hearing loss disability is granted.  


ORDER

Service connection for a bilateral hearing loss disability is granted. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


